                                                         Exhibit A to the Complaint
Location: Tampa, FL                                                                                 IP Address: 47.201.237.168
Total Works Infringed: 88                                                                           ISP: Frontier Communications
 Work     Hashes                                                                UTC          Site         Published     Registered   Registration
 1        Info Hash:                                                            12/13/2019   Blacked      12/01/2019    12/17/2019   PA0002217663
          71004D66ED1A8849DC7A6C5EA34C3945EBBA0FF8                              12:56:44
          File Hash:
          57A934B09E984A1CAF074526E245BB78E7A233EDC4A1C4B3D692EFD1783BCA04
 2        Info Hash:                                                            12/13/2019   Blacked      12/08/2019    12/17/2019   PA0002217664
          2A235B5AC390943D91494754632D98DC21F91C61                              12:38:08     Raw
          File Hash:
          DA36FB64B2F44D21AEBA0C9894C59A022E7D8F5097E628388EF06C0BED7A6CA1
 3        Info Hash:                                                            12/13/2019   Blacked      12/06/2019    12/17/2019   PA0002217665
          1F5056D2F0CFFD05EA0C69EAE4D19F67E4FC70E9                              12:05:19
          File Hash:
          041D8F8F1C59EE8A62F504D6A791189502DDB7EABF0DB4C67DE8B0A5399E008F
 4        Info Hash:                                                            12/13/2019   Blacked      12/11/2019    01/03/2020   PA0002219628
          1EA48E1F6DBD3891D1929262A5C26C9553094E6C                              12:01:25
          File Hash:
          CAEE9A7D3D5970189B1C296E843A7799D9ACC970FD7812D96E3C1AA25CE52332
 5        Info Hash:                                                            11/24/2019   Blacked      11/22/2019    12/17/2019   PA0002217672
          7A39BA7B7CD03ADB1A258EE5A9087D3595C1F2B1                              04:47:11     Raw
          File Hash:
          2987FABC0C1F6F4617CA3E6E3D9230255A05825F1F9C12A70FD253DB1A126A90
 6        Info Hash:                                                            11/24/2019   Blacked      11/21/2019    12/09/2019   PA0002216266
          5F0908E50A10F7EBA4E5D830A08CD09479D3282A                              04:34:30
          File Hash:
          7EDEA7775D91F8151E50D286B9048F69677F23E69B3748E6F4EC5111409B77C2
 7        Info Hash:                                                            11/19/2019   Blacked      11/18/2019    12/09/2019   PA0002216261
          A4576F0A680C4962C4B2B1DE6557DFFF018F7EF5                              03:25:35     Raw
          File Hash:
          7144B595ED4CDB5674CF2AC2677BEAB33C10D45507232FB0765470D910F8BC8C
 8        Info Hash:                                                            11/14/2019   Blacked      11/13/2019    11/27/2019   PA0002213997
          E23CD6D162B5CFC41C5A68A2DB0AB011372772BD                              11:03:41     Raw
          File Hash:
          AE6089234A76060863AADCE6833291F4661DEABC658EF6E32B664F1EA9215913
Work   Hashes                                                             UTC          Site      Published    Registered   Registration
9      Info Hash:                                                         11/04/2019   Blacked   11/03/2019   11/27/2019   PA0002213995
       CDAC395CE8800993349925E75F02E08592BA8B26                           11:37:07     Raw
       File Hash:
       658E948CFDC15C66CB84492342B916A97F9E9FCA815F01B356FBF5632B4B75DF
10     Info Hash:                                                         10/31/2019   Blacked   10/29/2019   11/15/2019   PA0002211918
       3F2C77EEEB7E60E00F08C6B2372C0DF949F27870                           10:36:37     Raw
       File Hash:
       49DBD6B87DCE0411C7014A67AE306E2420507B0811F56E367420F42814BE2FA2
11     Info Hash:                                                         10/28/2019   Blacked   10/27/2019   11/15/2019   PA0002211841
       7FA2D46E6F821E086907D956D5E3CE495983AD58                           15:54:32
       File Hash:
       040264A63875B679125B2C44B78125459EC55431A9384FD188FFB0496E48EAE9
12     Info Hash:                                                         10/25/2019   Blacked   10/24/2019   11/05/2019   PA0002210293
       0447E2B505651CAFFCE7BBFC8D81784AB2C28B8D                           11:50:32     Raw
       File Hash:
       86F0A1D4756CF97F832B15212261BC21A9F0AD203760D3C599DFDBD149658634
13     Info Hash:                                                         10/22/2019   Blacked   10/22/2019   11/05/2019   PA0002210294
       8CDEA4CD9CE5514A80FE25F8249B7AAA58C63A81                           21:40:07
       File Hash:
       587EC4EF57B042FFA5DFD3B609F9DE0D950FDBD5D5C418BE954EB3749437783A
14     Info Hash:                                                         10/19/2019   Blacked   10/17/2019   11/05/2019   PA0002210291
       9D613E8A3302F2147EE151C96F5EDB67AA5644FA                           16:08:10
       File Hash:
       47202CCE029F09B38F8010008C673612C907A8B23C4014CFCDAF78722B89DACE
15     Info Hash:                                                         10/12/2019   Blacked   10/12/2019   11/05/2019   PA0002227087
       7ADB92DFA4BD7AFE8F407D41D08A537912D38598                           18:34:08
       File Hash:
       5C9EBF505653F50C9A9CFC60FEC9E64C81B913A8D640311E111EC910D77568EC
16     Info Hash:                                                         10/11/2019   Blacked   10/09/2019   11/05/2019   PA0002210286
       5C0DEE0CE8B141D07B3755DB6D56508193B98245                           02:43:58     Raw
       File Hash:
       95EC2036CC70D63369DA8697C1E368B3C5FB6F4432C39E1391DA61F50036E179
17     Info Hash:                                                         10/08/2019   Blacked   10/07/2019   10/21/2019   PA0002207742
       694DABE8C59C17C40698F8E503003AEC22FE7539                           18:21:14
       File Hash:
       6C2C95F363391CFACBEB0D89A5D334F9597767AE12326D8D77029113563F9886
Work   Hashes                                                             UTC          Site      Published    Registered   Registration
18     Info Hash:                                                         10/05/2019   Blacked   10/04/2019   10/21/2019   PA0002207780
       A135016A510AB51A73CB7894372786888014584A                           16:17:42     Raw
       File Hash:
       7B6C1BC19C3F1C388B9BD35ED3627911079B90B527F788214C05E26B39AD6DEA
19     Info Hash:                                                         09/30/2019   Blacked   09/29/2019   10/21/2019   PA0002207777
       C3CB9A98D01F7760055787087BB4C1A385CA30FE                           18:02:37     Raw
       File Hash:
       20AA6B2148079C221CBA77620584A97322657846981F3A5914193349FBC9E2F5
20     Info Hash:                                                         09/30/2019   Blacked   09/27/2019   10/07/2019   PA0002205468
       28F641DD86A31D9DE4BFD2443457D581BBB660A1                           16:37:42
       File Hash:
       5A27FE917CEC0B20F5E51A87F23515ED22F45719715C331F7E5ADEE1E0E2E837
21     Info Hash:                                                         09/21/2019   Blacked   09/19/2019   09/25/2019   PA0002203162
       34FDB74CF0D5A9ED24C4C0A7632D7C5C0DD4A10B                           16:46:43     Raw
       File Hash:
       687957B63794780230326924D082C1F054B0ED0FA70D4891292F96B9B488985D
22     Info Hash:                                                         09/17/2019   Blacked   09/09/2019   10/01/2019   PA0002217358
       6B457254C1CB9B2F43CE4EE5F95325B767F423C9                           02:23:20     Raw
       File Hash:
       7D877805B484B8485DBA4D52250FA6332927623B5BCFEC864A25C968DBEA9957
23     Info Hash:                                                         09/17/2019   Blacked   09/12/2019   09/25/2019   PA0002203159
       86E59581A550AFB7F1AC37567E0AC94D496D641D                           02:23:07
       File Hash:
       EF1A18A2564D05FC2595AEE2DFBD30D1A882BCAF35EBEDF100DC3A6023419012
24     Info Hash:                                                         09/15/2019   Blacked   09/14/2019   10/01/2019   PA0002217360
       17B1792C83AEBC91585F95157D74A5375A45D307                           01:36:12     Raw
       File Hash:
       A29E60835180E18203D9B7E6FB317C457E09F8B5BD30EA86E96ECF283140F5EE
25     Info Hash:                                                         09/08/2019   Blacked   09/07/2019   09/25/2019   PA0002203158
       E3A8C18869DAC69874DC78556D8EE2B1BA4AC5EA                           02:30:12
       File Hash:
       80FD8819A29C3FD8D153E45E10848D0C7A481FF71B7CB02776C1154E17D5BEAE
26     Info Hash:                                                         09/08/2019   Blacked   09/04/2019   09/13/2019   PA0002200700
       ABA4D8EAA0CB1F71B8DA4F2D142059EF13E510A2                           01:57:21     Raw
       File Hash:
       11E939004CE5108EB1303108658C1EB60CE0F40B00ACE324788196A3FF8FC386
Work   Hashes                                                             UTC          Site      Published    Registered   Registration
27     Info Hash:                                                         09/01/2019   Blacked   08/30/2019   09/17/2019   PA0002216138
       93E3EBFDCBDB9F8B24F49167AED42356CB6B5797                           02:02:22     Raw
       File Hash:
       5759CF1E96FE88B6319B0B4C5701F96F1C69FDEC2F5412AA7F336D7204658F08
28     Info Hash:                                                         09/01/2019   Blacked   08/28/2019   09/13/2019   PA0002200704
       20EEC6FEA5F9C7D469DA65D3F0A0E01D64F17155                           00:50:33
       File Hash:
       6C572A6A6F1217AAB32C6E96E50909C85B40CEC071EA2263A9F07C30651F4DCD
29     Info Hash:                                                         08/29/2019   Blacked   08/25/2019   09/11/2019   PA0002199991
       7C4368D827B7421170B64D85B400A0946E934094                           10:32:17     Raw
       File Hash:
       1F4B7F894CDB19EA53235C6C511E79C614856EE382DC766EE81FFCCE448DC66B
30     Info Hash:                                                         08/23/2019   Blacked   08/23/2019   09/11/2019   PA0002199989
       5FDBEEB4EE337BA07022153E99BCDF6145CB57F4                           22:21:31
       File Hash:
       524E654EE5C3D44361D59078F6C3A9825CADA6DB30888F1ACC29B449E6423A5B
31     Info Hash:                                                         08/21/2019   Blacked   08/20/2019   09/13/2019   PA0002200701
       9606A2BEBD2ED49AF47787169BF9B73A4A1C9CDC                           02:45:05     Raw
       File Hash:
       351673D7BB0532484059A5C5E6C65500889E456A63424B325E0A00A47AAA81C3
32     Info Hash:                                                         08/19/2019   Blacked   08/18/2019   09/17/2019   PA0002216216
       DA688C76F0C068A444122EE74FBF1731CAFA1B5C                           16:19:40
       File Hash:
       F7E8945C6E4E75F65D98B9012C7F3432818A5D2EE24B1BD5BE6734A3BBA4B278
33     Info Hash:                                                         08/15/2019   Blacked   08/13/2019   08/22/2019   PA0002195504
       778324BEB813919D44E73DDFA757930F3FB6C2F6                           13:56:59
       File Hash:
       7EC04412F074B99B2229EB1BCCDD276232478F7E9897B18363E1B5837330CC99
34     Info Hash:                                                         08/11/2019   Blacked   08/08/2019   09/17/2019   PA0002216217
       865C77D4D67B9D73EA0250D193D5DC42C1228603                           14:55:38
       File Hash:
       00E6D0D63A32AB4223973A775012F3FD5C9303212325740B9E2EFBC3D43B467D
35     Info Hash:                                                         08/11/2019   Blacked   08/10/2019   09/11/2019   PA0002199990
       D1876B91ECD43BD0C049CD7C5361BACA062B9308                           14:09:24     Raw
       File Hash:
       DC4BF5004F857D566D46E562C33CAC7E6D83C7887F4ADE14573CCFE397284E90
Work   Hashes                                                             UTC          Site      Published    Registered   Registration
36     Info Hash:                                                         08/06/2019   Blacked   08/05/2019   08/27/2019   PA0002213302
       F3D34F4C66183E54E474DD8012E2D509EAA8C440                           11:23:45     Raw
       File Hash:
       B3F0C603770F627354B8066FB5919475726B9FE55D6C61C132950B9780E89024
37     Info Hash:                                                         08/05/2019   Blacked   08/03/2019   09/10/2019   PA0002199412
       998D889AC133E44A451ADAA9C89CE64C3514FBE5                           06:51:09
       File Hash:
       2F74CC0A9BF6B310FD57C4A213A195D653A4A6DC6AD050D61903295596AD7358
38     Info Hash:                                                         08/03/2019   Blacked   07/29/2019   09/11/2019   PA0002214887
       A242B6442EFF788A87243598437FC607ECEDF162                           02:40:40
       File Hash:
       A63507EAC37162E02D8F648A1A798695DF9EEEAF31B8FFA20EC5571CA3668ACE
39     Info Hash:                                                         08/01/2019   Blacked   07/31/2019   08/22/2019   PA0002195511
       761BDEA128C02E3E6D242F720FA4C524C80518DC                           01:39:43     Raw
       File Hash:
       117A880A0A1FBAC3E673176CD02AC637945FE5894871FDD3129801F8E8891AEC
40     Info Hash:                                                         07/29/2019   Blacked   07/24/2019   09/10/2019   PA0002199414
       B426DA516B5F87C97B1C1D5732F040BC16B1F5A4                           04:49:29
       File Hash:
       8D6DDB62698A011D6F8AEDECA858410D559FE50CDD8DF33B7527D8CBC1F54D77
41     Info Hash:                                                         07/21/2019   Blacked   07/21/2019   08/27/2019   PA0002213243
       0BC15A691BD0FF1D1CE60BBD7680E9FE90B50D29                           23:38:51     Raw
       File Hash:
       B8A95F30577D3DC572E2EC0DDB7E70844EB53E5AE9D6D71E043481CC8F968BAF
42     Info Hash:                                                         07/21/2019   Blacked   07/19/2019   09/10/2019   PA0002199415
       986B362461B8CD0DD39A895A41218E67D5B3B884                           23:27:49
       File Hash:
       C4607AA13F404543ADE9F84AE35B56662886B40B3076EF64102A0FA0408F4253
43     Info Hash:                                                         07/16/2019   Blacked   07/14/2019   08/02/2019   PA0002192303
       5C4A3BC7AC5899B767E52F595E19A19088B4507C                           00:44:36
       File Hash:
       141AFAEAA65A9F9D7601D0A63E1E8DCBD311E0742F24E55E4FD5F447F24E5A95
44     Info Hash:                                                         07/15/2019   Blacked   11/08/2018   12/10/2018   PA0002145833
       658C5AA3CE17F8F7F1D15705268C5370113D1518                           16:10:31     Raw
       File Hash:
       BFED96E80C9327F11620746784804FFEEE5C7DBA5E466DCEA79FD132C384C5A9
Work   Hashes                                                             UTC          Site      Published    Registered   Registration
45     Info Hash:                                                         07/13/2019   Blacked   07/09/2019   09/10/2019   PA0002199416
       FF0C3F1ED0411F5F9F53D583EBF0F7C4331C4E91                           01:26:02
       File Hash:
       9A2B61D03BA6A5EB07B64694DAF881567085DF7BAAB4A8E1988621FF98D93FF5
46     Info Hash:                                                         07/13/2019   Blacked   07/11/2019   09/17/2019   PA0002216212
       AF4A68AAC0289A73E1DE71DADD8F192D88E2952A                           01:25:23     Raw
       File Hash:
       DDA3C0CCD13005553C183D5C34A1E08F253C9BD69660E0E7EEDF25352991CF93
47     Info Hash:                                                         07/08/2019   Blacked   07/06/2019   08/02/2019   PA0002192304
       C643E7510302D5152A1BBA62B6B4C7A3C7E3055C                           01:50:51     Raw
       File Hash:
       548B045346EA6CB40847CD6D459ADD5B6630F9F8086E091E898C11EB86B4C410
48     Info Hash:                                                         07/05/2019   Blacked   07/04/2019   08/27/2019   PA0002213242
       496074B7F0114A8D74EAE7A72874AB5E6BC46E25                           12:20:25
       File Hash:
       49E986B05FE95AECBC6CF87D7FA8A8C8FC4F2E6F97F736B19122E6ADC3B8803B
49     Info Hash:                                                         07/05/2019   Blacked   06/19/2019   08/27/2019   PA0002213298
       9C1D2FEC109870811C76068186E84BE13F50FC57                           01:33:29
       File Hash:
       952DF8FE977B8EF61C6C73CFC20826AE1217F8F30DE1E880DB32ED3420A4062E
50     Info Hash:                                                         07/05/2019   Blacked   06/26/2019   08/27/2019   PA0002213245
       E77556FF1B8801EF785D7907FE385F708DAA27D6                           01:02:58     Raw
       File Hash:
       2E57A1C6C974FE5F3E51B11B4612316D5CDE4DA0F4A6F0EB90D54E0D1D0E1767
51     Info Hash:                                                         07/05/2019   Blacked   06/21/2019   08/27/2019   PA0002213241
       4315CE110C6AA5F74E51639F411EE1433003CC32                           01:02:15     Raw
       File Hash:
       46A7856F9A5997C8203747FCEEA7E660E066EF46234053131B0C771069B85791
52     Info Hash:                                                         07/05/2019   Blacked   06/24/2019   07/17/2019   PA0002188313
       A943F0DA87D009218DBC6F260867A013D93DC471                           01:00:38
       File Hash:
       6C08A0D324F2B4BF5FFDE742D22B48054030EC85026C501C4F0149DAA40B5D05
53     Info Hash:                                                         07/05/2019   Blacked   06/28/2019   08/27/2019   PA0002213235
       14CEF1AE30019EBC5D7AB3742A78284AD4D7628F                           00:58:07
       File Hash:
       D1D3FA40631CAFF6DB2A1EE3CBA5E30DD4C7AF67BA25D5BBDC0983E1C857B543
Work   Hashes                                                             UTC          Site      Published    Registered   Registration
54     Info Hash:                                                         07/05/2019   Blacked   07/01/2019   07/17/2019   PA0002188302
       06DD9EF853621803920CCE8EB03FD00F8A2AA390                           00:54:00     Raw
       File Hash:
       F138BC8549F85F781448B970D7FE14C1991873B056E9103C00FFAF1F49115780
55     Info Hash:                                                         06/16/2019   Blacked   06/16/2019   07/17/2019   PA0002188314
       7DA6E4C89622388D20C90CEEEE8FC76DCFA45AE1                           20:56:48     Raw
       File Hash:
       CA684DE04D12133255F16A932773784C21EB0A98784409DD88D8E4FE9D033412
56     Info Hash:                                                         06/15/2019   Blacked   06/14/2019   07/17/2019   PA0002188312
       03A9A3217B242EC03B40298741E5D12C83BBFA88                           21:06:35
       File Hash:
       8BF7A70A844CB3375EFD9B1408A6F7E97CFAFED653E078DF268B0B0E6CEB4F3C
57     Info Hash:                                                         06/08/2019   Blacked   06/06/2019   08/02/2019   PA0002192288
       FE27534F0A43907D070795DDF984F707E0FEDCF1                           01:36:17     Raw
       File Hash:
       2E2112D600A76F0B030C381DB306667268C759E220CEE041A5B523D6CB631DAA
58     Info Hash:                                                         06/05/2019   Blacked   06/04/2019   07/17/2019   PA0002188309
       48CAFD9A5CB32DA61CC6C41F33A15B26A7DAA510                           10:45:36
       File Hash:
       38205F001C261D5FD79FC2A35134BB96F8E549E9C410643AF6D25CD576A53DA6
59     Info Hash:                                                         06/02/2019   Blacked   06/01/2019   07/17/2019   PA0002188304
       96F85F54DC4A7122C5268F0BA6B765EDDBE21338                           01:24:39     Raw
       File Hash:
       2E51FADA8E68829FAB7E136DD24EB9761D5A416AD4928C2274614AEA67F28329
60     Info Hash:                                                         06/02/2019   Blacked   04/10/2017   06/15/2017   PA0002037582
       1E67DE039B64675913542CB2412BE54790434246                           00:33:27
       File Hash:
       52B34909C34346822CB203A5241194E0FD0A3D8E477B85D4B52849B10EB7EBEF
61     Info Hash:                                                         05/28/2019   Blacked   05/27/2019   06/13/2019   PA0002180951
       4ECD2147D2DCAA7536D0051F743A1FE65159E019                           10:54:44     Raw
       File Hash:
       1F4FAF8A01B46CCC8A8489E4A589D1237B165FAFC09ED2F18D6E6B0CBBE8160A
62     Info Hash:                                                         05/26/2019   Blacked   05/25/2019   06/13/2019   PA0002180952
       6F3E9A3CD46FF9FF153B602800F39CC3A097D871                           04:51:52
       File Hash:
       771F647F77CB89365D03CB665463F37EB6B005DE32CBE360AD1491DD705502A7
Work   Hashes                                                             UTC          Site      Published    Registered   Registration
63     Info Hash:                                                         05/24/2019   Blacked   05/05/2019   07/05/2019   PA0002206372
       F59DC378E427E0ADA42E7F5AD246EC3AC4D64CA6                           03:07:47
       File Hash:
       E29B8278994953975BC4B3521526A3D17A19FE7F7F16D07DB8E8B575FD7F257C
64     Info Hash:                                                         05/24/2019   Blacked   05/07/2019   06/03/2019   PA0002178775
       92A0A1396DC8821BD4646F9E3DECC5BCF7B64950                           03:05:41     Raw
       File Hash:
       8B188CBC0A876A0275F9B03FF82C7CFB5B64E88A214F8B0FC2CBD4E48EFC8BEF
65     Info Hash:                                                         05/24/2019   Blacked   05/22/2019   07/17/2019   PA0002188299
       285F73F389B0D9563403C1EB4FDD6746C20DC9D4                           01:33:35     Raw
       File Hash:
       C0B04D8A12AD1BF5AC8BF34128E3D3C6A696D49A4EE56605E92C1EF886C6573F
66     Info Hash:                                                         05/19/2019   Blacked   05/17/2019   07/05/2019   PA0002206002
       93C1A96F32C6B6CE8803853FDD72F39512E5AA1A                           12:16:47     Raw
       File Hash:
       B26F616542E00492041E4FDC9CE000D08EF147ED8BC99A47B717A3B06F3468E1
67     Info Hash:                                                         05/19/2019   Blacked   05/15/2019   07/05/2019   PA0002206387
       3F902CF44CDA691876B81859E59645DA91599FBE                           12:13:43
       File Hash:
       BCB285AD28F0FF636DEA23C0C430E1956BA31D9FDC0D3AACF1B570FC05515F83
68     Info Hash:                                                         05/13/2019   Blacked   05/10/2019   07/05/2019   PA0002206368
       497B65C59280DE787EC5BB23E2A7FFB9A5A1441F                           17:32:26
       File Hash:
       74CFCC6327A594D2979E93BEB77898681AF5D300CDB9C655D37126824EE8F74E
69     Info Hash:                                                         05/13/2019   Blacked   05/12/2019   07/05/2019   PA0002206384
       8D1FD7C2EBE2FA88228601C874E3EBD31D2F524A                           17:26:59     Raw
       File Hash:
       1758B5DB51DD6950A5BD9225EBB5759AC48CB6E53BB6FB95F253886DA519BB1B
70     Info Hash:                                                         05/04/2019   Blacked   04/27/2019   07/05/2019   PA0002206379
       9997CF8CCB71D608B88FA34B3CAB2A89E02853D7                           12:06:43     Raw
       File Hash:
       7D6C351F29E6D586CEA8AA86EAF5C7A51AD7ABA9B48A61642DC35882F5FCF87C
71     Info Hash:                                                         05/04/2019   Blacked   04/30/2019   06/03/2019   PA0002178774
       81D95F6965C7046EDF8229B81E412679B2726D11                           12:02:55
       File Hash:
       2F6FE95AEE2FFE1F87EED44AB12E1F213B627D5FAD147104A6E4237CC937CAF7
Work   Hashes                                                             UTC          Site      Published    Registered   Registration
72     Info Hash:                                                         05/04/2019   Blacked   05/02/2019   05/28/2019   PA0002200769
       A72E87AEB0C05CF2D319AE73318EC6DAFF4687DD                           11:41:35     Raw
       File Hash:
       3FFF4CF95F1DBBB74386BF16F1B241DDB97D860FA84CFCEEC5A08E7C67D4C9B4
73     Info Hash:                                                         04/27/2019   Blacked   04/25/2019   05/28/2019   PA0002200766
       ABEC75B73C6CC2BC39AF22DB3C2A3E12D85AE1B2                           04:17:08
       File Hash:
       608D6A71B9329303CFAAF58945C17ECDB72EE78FAAAB7CB505417EE7AA2B5E6F
74     Info Hash:                                                         04/24/2019   Blacked   04/22/2019   06/03/2019   PA0002178771
       C34981A86D2F3DE2EF9B77B8D27444F1583C6B19                           16:10:21     Raw
       File Hash:
       225B9CD6DB34A03BBB3C7CEC11E87400BE5D61507A87A2E2D5F0D4E1E1BBE0C5
75     Info Hash:                                                         04/22/2019   Blacked   04/20/2019   05/28/2019   PA0002200782
       70D4C7D3E4F9652C4FDDDAD7AF428E8BB6FC342C                           13:11:07
       File Hash:
       2DB5AB7EC1824A2224861ED5B81AF78DE8702D9C842A5DF6F2C942B3D55B36D4
76     Info Hash:                                                         04/17/2019   Blacked   04/15/2019   05/11/2019   PA0002173886
       6F5B651AD5DDA6D2CA196AAD7EE9CDE939EB6B42                           10:35:25
       File Hash:
       62DB69F7796F8346378A80DD662FFBE34994BA815E976BCAE23178FD5BBD5E9E
77     Info Hash:                                                         04/12/2019   Blacked   04/12/2019   05/11/2019   PA0002173884
       252650AF792AF39E40879DB3F57C31D22414F0F2                           22:11:44     Raw
       File Hash:
       8BED004F82559D121215C85B6E93ED5F2AD127A0F26DBEFA93FE9FD667DAA211
78     Info Hash:                                                         04/09/2019   Blacked   04/07/2019   05/28/2019   PA0002200775
       DA333A341C341CEA14F185C8019D83A367552ED5                           00:30:54     Raw
       File Hash:
       9FD97F866FD06EA2EF3FA6777DA54C59872572CD7684682E9ACACB7685BD215D
79     Info Hash:                                                         04/07/2019   Blacked   03/08/2019   04/29/2019   PA0002169934
       71AF6C58BDBD3AAB31FCCB2CCAC53BD3C238DB07                           11:34:21     Raw
       File Hash:
       1E6E2FEC48611648BE1663ACF20A6F3DBB4791545174CE727C24A97B5BB0D2C5
80     Info Hash:                                                         04/07/2019   Blacked   03/21/2019   04/17/2019   PA0002186999
       E379ED5EEFC381915FF2D01414BF596D57EFF6AA                           10:57:32
       File Hash:
       9ED0F5A4689762B66BAD4F66ABD6423D8217EFBE5E68BA413E7366016E3FDC8E
Work   Hashes                                                             UTC          Site      Published    Registered   Registration
81     Info Hash:                                                         04/07/2019   Blacked   04/05/2019   04/29/2019   PA0002169966
       9048822D8DDE3CD65D4ABE1E0DBB704BD824B52C                           10:55:25
       File Hash:
       901C98940304AABFC29D85B21EDDA526321EE449E11D024E5CF77E997AF6698D
82     Info Hash:                                                         04/07/2019   Blacked   04/02/2019   05/28/2019   PA0002200780
       0D174D5F8551667408781B4537CE3844E671B85D                           10:43:00     Raw
       File Hash:
       69D39DB696025FE55DDC8B7BB4E509A63CFAAF71C3672F3A0EFB878391541BE7
83     Info Hash:                                                         04/01/2019   Blacked   03/31/2019   05/28/2019   PA0002200773
       A8C523F515C39625D768937BEA362A0B80097D67                           21:03:07
       File Hash:
       03129CE24A31286B7D94C57C44FE491ADABDB50B0294399E3B9E920924B8B816
84     Info Hash:                                                         03/31/2019   Blacked   03/28/2019   05/28/2019   PA0002200777
       DC6AC949DE0F98895A5C19C00A44560675638F8A                           04:13:07     Raw
       File Hash:
       3A2A4CA1FB27D04885B349A70CC47044A4A6A846D98FB0F167746C5477BB0CC0
85     Info Hash:                                                         03/31/2019   Blacked   03/23/2019   04/08/2019   PA0002164877
       7ECEB84628935C2333EF628D24E2722E2275DC73                           04:10:31     Raw
       File Hash:
       EBBE1955A899746E34E8C280920B56A816D0BE33D74BF5441CF23313E22879E5
86     Info Hash:                                                         03/31/2019   Blacked   03/26/2019   04/16/2019   PA0002187002
       9C31ED1D9092B860B2231028F9571498DE881778                           04:07:11
       File Hash:
       C84EA5BB2AC1BE1BE4C73A35A189A8659F0907B014596C9D15D7501095A7B831
87     Info Hash:                                                         03/20/2019   Blacked   03/18/2019   04/08/2019   PA0002164883
       898CC74C0DF35A761030DA240C90B92FF75BEB3A                           18:46:32     Raw
       File Hash:
       C2E29A61CDAFF74F8F54A89731EE665A7F29DB2529D0107C113EE0EF7BAE45CF
88     Info Hash:                                                         03/20/2019   Blacked   03/16/2019   04/17/2019   PA0002186980
       C43143740AC2FDF8A9A8CB08ED45FB335BA1C09C                           18:38:50
       File Hash:
       377C52756CE6855395DC468D8EB65E00DFA582571ADB6D4D951040C2BC7AFA82
